Citation Nr: 0738321	
Decision Date: 12/06/07    Archive Date: 12/13/07	

DOCKET NO.  05-14 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from June 1970 to 
December 1971.  There was no combat service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.  That rating decision denied 
the veteran's original claim for bilateral hearing loss.  
That rating decision also found that the veteran had 
submitted new and material evidence sufficient to reopen a 
previously denied claim for service connection for tinnitus.  

The RO had previously denied claims for service connection 
for tinnitus in January 2000 and June 2001 on the basis that 
there was no evidence showing tinnitus at any time during or 
after service.  In reviewing the evidence then of record in 
2004, the RO noted that the veteran had subsequently received 
a diagnosis of tinnitus at present, and concluded that this 
evidence was new and material in that it constituted evidence 
necessary to substantiate the claim which was previously not 
of record.  See 38 C.F.R. § 3.156(a) (2007).  

The Board is required to make its own independent 
determination as to whether evidence submitted and received 
in association with a claim to reopen is new and material, 
and the Board concurs with the RO's findings in this regard.  
See Barnett v. Brown, 83 F.3d 180 (Fed. Cir. 1996).  
Accordingly, the issue has been characterized as entitlement 
to service connection for tinnitus.  The case is now ready 
for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.

2.  Bilateral hearing loss for VA purposes and tinnitus were 
not objectively demonstrated by any clinical evidence at any 
time during or for over 30 years after the veteran was 
separated from active military duty, no hearing loss was 
demonstrated upon audiometric examination at service 
separation, and a preponderance of the competent evidence on 
file is against the veteran's claim that current findings of 
tinnitus and bilateral hearing loss are attributable to 
incidents and acoustic trauma of active military service.


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were not incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 5102, 5103, 5103A, 5107, 5108 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was initially provided formal VCAA notice with 
respect to a claim for service connection for tinnitus in 
April 2001.  That claim was denied and became final.  
Following the veteran's claim to reopen, he was again 
provided formal VCAA notice in January 2004.  These 
notifications informed him of the evidence necessary to 
substantiate his claims, the evidence he was responsible to 
submit, the evidence VA would collect on his behalf, and 
advised he submit any relevant evidence in his possession.  A 
January 2004 VCAA notice also specifically noted that a 
previous claim for service connection for tinnitus had been 
denied.  The notice explained the reason for denial and 
specifically identified the type of evidence necessary to 
reopen and substantiate the claim.  This notice complied with 
the requirements of Kent v. Nicholson, 20 Vet. App. 1 (2006).

The service medical records and certain VA treatment records 
commencing in the late 1990's were already on file.  All of 
the veteran's more recent VA outpatient treatment records 
were collected for review.  The veteran was provided a VA 
audiometric examination which included a review of the claims 
folder and a request for opinions consistent with VCAA at 
38 U.S.C.A. § 5103A(d).  The veteran submitted two private 
medical statements and a statement from his wife in his 
behalf.  All known available evidence has been collected for 
review and the veteran does not argue nor does the evidence 
on file suggest that there remains any outstanding relevant 
evidence.  VCAA is satisfied.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (interpreted as 
including sensorineural hearing loss and tinnitus), which are 
shown to have become manifest to a compensable degree within 
one year after service separation.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

For VA purposes, impaired hearing will not be considered to 
be a disability until and unless any of the auditory 
thresholds in the relevant frequencies of speech at 500, 
1000, 2000, 3000 and 4000 Hertz (cycles per second) is 40 
decibels or greater, or when the auditory thresholds for at 
least three of these relevant frequencies are 26 decibels or 
greater, or when speech recognition scores using the Maryland 
CNC test are less than 94 percent.  38 C.F.R. § 3.385.  
Additionally, the US Court of Appeals for Veterans Claims 
(Court) has held that the threshold for normal hearing is 
from 0 to 20 decibels, and that threshold levels above 20 
decibels indicate at least some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Analysis:  The service medical records are entirely silent 
for any complaints, findings, treatment or diagnosis for 
hearing loss or tinnitus of either ear.  The physical 
examination for enlistment in November 1969 included 
audiometric examination which did reveal a pure tone decibel 
threshold of 35 for the left ear at 500 Hertz.  However, the 
veteran's ears and hearing were found to be essentially 
normal, and there was no finding or diagnosis of hearing loss 
at the time of service enlistment.  The November 1971 
physical examination for service separation again included 
audiometric examination, and it is noteworthy that the pure 
tone decibel threshold for the left ear at 500 Hertz at this 
time was 10.  Hearing was essentially normal at both 
enlistment and separation.  Furthermore, at the time of 
service separation, the veteran completed a report of medical 
history himself; and on this form, he affirmatively noted 
that he did not have any of ear, nose or throat trouble or 
hearing loss.  

The veteran's DD Form 214 does indicate that his military 
occupational specialty was as a Hercules missile crewman, for 
which he received eight weeks of training.  He is also noted 
to have been awarded the sharpshooter badge for the M-16 
rifle, and expert badge for the M-14 rifle.

The first objective evidence on file that the veteran ever 
sought or required or complained of hearing loss or tinnitus 
at any time following service was in a VA audiology 
consultation completed in November 2003, some 32 years after 
he was separated from service.  The veteran filed his current 
claim for service connection for bilateral hearing loss and 
tinnitus the day following this consultation.  

There are VA outpatient treatment records for the veteran 
commencing in 1999, but there was no complaint of hearing 
loss or tinnitus until 2003.  VA outpatient treatment records 
from August 1999 note that the veteran had been a heavy 
equipment mechanic.  Other outpatient treatment records 
indicate that the veteran had worked as a heavy equipment 
mechanic for many years until injured on the job in 1997.  
These records also indicate that the veteran has coronary 
artery disease and hypertension.

In February 2004, the veteran's spouse submitted a statement 
indicating that she and the veteran had been married since 
February 1969, and that the veteran had been complaining of a 
ringing in his ears since he separated from service in 1971.  
She also wrote that "this problem has gotten worse over the 
years."

In February 2004, a private physician (R) wrote that the 
veteran had bilateral tinnitus which was attributable to 
repeated exposure to loud noise.  This physician did not, 
however, provide any indication as to what noise might have 
lead to the veteran's bilateral tinnitus.  

In October 2004, the veteran was provided a VA examination 
which included a review of the claims folder.  At this time, 
he was first shown to meet the criteria for recognition of 
hearing loss disability in accordance with 38 C.F.R. § 3.385, 
for both ears.  Right ear hearing was essentially normal at 
500 through 3000 Hertz, with a pure tone decibel threshold of 
55 at 4000 Hertz for the right ear; and with 92 percent 
speech discrimination.  Hearing was essentially normal at 500 
through 2000 Hertz for the left ear with pure tone decibel 
thresholds of 30 at 3000 Hertz, and 55 at 4000 Hertz for the 
left ear; with 84 percent speech discrimination.  

At the examination, the veteran reported his exposure to loud 
noise during service, including training and working as a 
mechanic in a "noisy motor pool."  He reportedly did not use 
hearing protection.  Following service, he reported 
mechanical work "for about 10 to 15 years" which involved 
some noise, and that he wore hearing protection when 
required.  The examining physician reviewed the claims folder 
and noted that the veteran's hearing was essentially normal 
at enlistment with the exception of a mild hearing loss at 
500 Hertz for the left ear, but that at separation, the 
audiometric examination was normal bilaterally.  

Upon completing a current audiometric examination, and review 
of the claims folder, the VA audiologist found that because 
the audiometric examination at service separation was 
essentially normal bilaterally, it was not at least as likely 
as not that hearing loss was caused during military service.  
Although the veteran had reported that the ringing in his 
ears began after basic training, there was no evidence in the 
claims folder of this complaint while in the military, and 
hearing was normal at separation.  Therefore, the audiologist 
concluded that it was equally unlikely that tinnitus resulted 
from military service.

In January 2006, the veteran submitted a statement of a 
private audiologist (W) (with waiver of initial RO 
consideration).  This audiologist noted that the veteran then 
"complains of constant, long-term bilateral tinnitus; and 
bilateral hearing loss."  The veteran also told this private 
audiologist that he was exposed to loud artillery in service, 
and that tinnitus began at that time, and he also reported 
"minimal occupational noise exposure subsequent to his time 
in the military."  This audiologist also found that the 
veteran had bilateral hearing loss and tinnitus and stated 
that it was likely that they were the result of his exposure 
to noise during service, although he also wrote that hearing 
loss and tinnitus "has progressed with time and occupational 
exposure to noise."

A clear preponderance of the evidence on file is against the 
veteran's claim for service connection for bilateral hearing 
loss and tinnitus.  The Board would concede that the veteran 
had exposure to acoustic trauma from firing small arms and in 
association with his duties as a Hercules missile crewman.  
Nonetheless, at the time of service separation, audiometric 
examination was essentially normal for each ear, and it is 
certainly noteworthy that the veteran himself reported that 
he did not have any ear trouble or hearing loss at the time 
he was examined for service separation.  

The first objective findings of bilateral hearing loss 
sufficient to meet the VA criteria at 38 C.F.R. § 3.385, and 
the first objective complaints of bilateral tinnitus occurred 
over 30 years after the veteran was separated from service.  
Several notations in the record clearly record that the 
veteran spent many years after service, certainly longer than 
his approximate 18 months of military service, serving in a 
career field as a heavy equipment mechanic.  Current clinical 
examination and review of the veteran's claims folder 
resulted in a clinical opinion that it was less than likely 
as not that the veteran's bilateral hearing loss and tinnitus 
at present were causally attributable to incidents of 
service.  This clinical opinion was soundly based upon 
findings of a normal audiometric examination at service 
separation, and a complete absence of any objective evidence 
showing complaints of tinnitus during or for decades after 
service separation.  

The Board finds this VA audiometric examination to be much 
more probative of the issues at hand than the veteran's 
January 2006 statement of a private audiologist.  That 
statement is obviously based entirely on the veteran's own 
reported history of significant noise exposure in service, 
and minimal noise exposure thereafter.  Moreover, it appears 
certain that this private audiologist did not have access to 
or review of the veteran's entire claims folder, especially 
including the normal audiometric examination at service 
separation, and the veteran's own contemporaneous statement 
at the time of service separation that he did not have ear 
trouble or hearing loss.  The other private clinical 
statement on file attributing the veteran's tinnitus in 2004 
to repeated exposure to loud noise is not probative in any 
way with respect to the etiological origins of tinnitus.  

The key evidence in this case is the veteran's normal 
audiometric examination at service separation.  The VA 
audiologist also made it clear that although the veteran 
reported having tinnitus which commenced during service, this 
was unlikely in the absence of any objective evidence of 
hearing loss or complaints of tinnitus during or immediately 
after service.  That is, tinnitus is often associated with 
the same acoustic trauma which results in hearing loss, and 
the veteran had no hearing loss at the time he was separated 
from service.  Neither the veteran nor the private 
audiologist who provided him a statement in January 2006 
referred to any accepted medical authorities or studies which 
stand for the proposition that one may be exposed to acoustic 
trauma at a remote point in time, but only first manifest 
hearing loss and tinnitus attributable to such trauma many 
years after that exposure has terminated.  The evidence of 
record shows that the veteran was likely exposed to some 
amount of acoustic trauma during service, but he was also 
exposed to a significant amount of noise for many years 
working as a heavy equipment mechanic following service 
separation.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


